

	

		II

		109th CONGRESS

		1st Session

		S. 1908

		IN THE SENATE OF THE UNITED STATES

		

			October 21, 2005

			Mr. Smith (for himself

			 and Ms. Cantwell) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To authorize the Under Secretary of Technology of the

		  Department of Commerce to award grants to establish up to eight Nanoscience to

		  Commercialization Institutes throughout the United States to develop commercial

		  applications for nanotechnology.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Nanoscience to Commercialization

			 Institutes Act of 2005.

		2.Nanoscience to

			 Commercialization Institutes

			(a)Grants

			 authorized

				(1)In

			 generalThe Under Secretary of Technology of the Department of

			 Commerce (referred to in this Act as the Under Secretary) is

			 authorized to award grants to eligible entities to establish up to 8

			 Nanoscience to Commercialization Institutes (referred to in this Act as

			 Institutes) throughout the United States to assist in the

			 commercialization of nanotechnology.

				(2)Maximum

			 amountThe Under Secretary shall not award a grant under this

			 section in an amount which exceeds $1,500,000 for any year of the grant

			 period.

				(3)DurationThe

			 Under Secretary shall award grants under this section for a period not to

			 exceed 3 years.

				(4)LocationThe

			 Under Secretary shall ensure that each Institute is located at either a public

			 university or Federal laboratory.

				(b)Use of

			 funds

				(1)In

			 generalGrants awarded pursuant to subsection (a) shall be used

			 to establish at least 1 Institute in each of the following areas of

			 nanotechnology or microtechnology:

					(A)Energy, including

			 clean coal liquification, gasification, and filtration, nuclear energy,

			 biofuels, or fuel processing.

					(B)Printable

			 electronics, including electronic displays.

					(C)Medical,

			 including diagnostics, imaging, or medical devices.

					(D)Transportation,

			 including materials or coatings.

					(E)Textiles,

			 including heat resistance, waterproofing, insulation, or fireproofing.

					(F)Agriculture.

					(2)LimitationNot

			 more than 20 percent of each grant award may be used for administrative

			 expenses or other overhead costs.

				(3)Matching

			 requirementFor-profit manufacturing companies conducting

			 research and development in micro- and nanotechnologies shall provide—

					(A)not less than 20

			 percent of the funding for each Institute; and

					(B)in addition to

			 the funding under subparagraph (A), in-kind contributions equal to not less

			 than 15 percent of the operating costs of the Institute.

					(c)Application

				(1)In

			 generalEach entity desiring a grant under this section shall

			 submit an application to the Under Secretary at such time, in such manner, and

			 containing such information as the Under Secretary may reasonably

			 require.

				(2)CollaborationThe

			 application submitted under paragraph (1) shall include a business plan

			 that—

					(A)describes how

			 each grant recipient will collaborate with the private sector entities that

			 will contribute expertise and matching funds; and

					(B)includes goals

			 for the first year of the grant period.

					(3)Ineligible

			 entitiesAny institution of higher education that has a federally

			 funded nanotechnology center or is the primary lead of a nanotechnology center

			 is not eligible for a grant under this section.

				(4)Peer review

			 committeeThe Under Secretary shall establish a peer review

			 committee, consisting of representatives from the micro- and nanotechnology

			 industry and early stage venture capital firms, to review the goals and

			 progress made by each Institute during the grant period.

				(5)Renewal of

			 grants

					(A)Each entity that

			 receives an initial 1-year grant under this section shall, as a condition of

			 continued grant funding, submit a report, not later than 1 year after the

			 beginning of the grant period and annually for the next 2 years, to the peer

			 review committee established under paragraph (4).

					(B)The report

			 submitted under subparagraph (A) shall describe the Institute’s accomplishments

			 during the preceding year and the Institute’s goals for the subsequent

			 year.

					3.Authorization of

			 appropriationsThere are

			 authorized to be appropriated $24,000,000 during the 3-year period beginning on

			 the date of enactment of this Act to carry out the provisions of this

			 Act.

		

